t c summary opinion united_states tax_court sarah joan barber petitioner v commissioner of internal revenue respondent docket no 11384-01s filed date sarah joan barber pro_se vicki l miller for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure in the notice_of_determination respondent denied petitioner relief from joint liability for her federal_income_tax under sec_6015 the sole issue for decision is whether this denial was an abuse of respondent’s discretion some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was kansas city missouri petitioner married james bradley barber mr barber in date mr barber testified at trial but did not intervene in the proceeding nor did he object to petitioner’s claim for relief petitioner and mr barber had one son born in they divorced in date during the year at issue petitioner was employed by american city business journals acbj in the human resources department in petitioner’s employment with acbj was terminated when the company relocated its offices to north carolina thereafter she was a homemaker and primary caretaker of her son but occasionally had jobs outside the home in and subsequent years mr barber was self-employed as a painter and paperhanger petitioner and mr barber experienced financial difficulties during their marriage particularly after their son was born and petitioner was no longer employed their money was often spent as mr barber described putting water on the biggest fire they were often behind on their bills nevertheless at the time of their divorce in petitioner and mr barber had accumulated dollar_figure in equity in their home both petitioner and mr barber participated in managing the family’s finances by discussing which bills were due which would be paid which would wait and what their spending limits were petitioner described her marriage to mr barber as an abusive relationship police were called to the couple’s residence during arguments in and however petitioner never filed any charges on these incidents petitioner was not allowed to have her own checking account but as described later she had access to a checking account petitioner also stated that toward the end of their marriage she was not allowed to drive a car mr barber disputed the characterization of their relationship as abusive but admitted to arguments between them he admitted illegal drug use and accused petitioner of the same behavior petitioner provided occasional unpaid assistance to mr barber in his painting and paperhanging business the business she was expected to keep expense records for the business however the task proved difficult because mr barber did not keep close track of his receipts and taking care of their son was demanding sometimes mr barber gave petitioner checks from his paperhanging or construction jobs to pay household or business bills petitioner deposited these checks in a bank account in the name of mr barber or his business for which she was an authorized cosignatory other times mr barber cashed checks for paperhanging and construction jobs at the banks of the drawers petitioner did not know what happened to the money from those transactions in the early years of their marriage petitioner filed federal_income_tax returns as married_filing_separately at a certain point at the behest of mr barber she stopped filing separately in order that the two of them could jointly file but thereafter no returns were filed for a period of years the reasons given by petitioner and mr barber for not filing included poor record keeping for mr barber’s business financial difficulties and marital and personal stress in the early 1990s the internal_revenue_service irs contacted petitioner and mr barber about their through years for which no returns had been filed the irs prepared joint returns for those years including the year at issue petitioner and mr barber met with an irs examiner in connection with these returns petitioner later regretted her decision to file joint returns because as she stated during most of those years she had earned little or no income the through returns were filed in date petitioner and mr barber later filed joint returns for and on the joint_return the year at issue petitioner reported her income of dollar_figure from acbj mr barber reported self-employment_income of dollar_figure from his business the tax due was dollar_figure which included dollar_figure in self-employment_tax after subtracting dollar_figure in federal_income_tax withholdings the return reflected a balance due of dollar_figure no payments were submitted with the through returns petitioner and mr barber initially intended to execute and pay their delinquent taxes through an installment_agreement with the irs however they did not follow through with that intention petitioner and mr barber first separated in early the couple reconciled in date through february or date thereafter petitioner instituted divorce proceedings a final decree of divorce was issued in date the divorce decree included a provision placing responsibility for the payment of past tax debts on mr barber the decree ordered that the respondent mr barber assume responsibility for the entire debt currently due and owing to the internal_revenue_service in the approximate sum of dollar_figure the respondent shall assume said debt and shall indemnify and hold harmless the petitioner from his failure to pay same in exchange for this provision petitioner did not make any claim to her share of the couple’s equity in the marital home or to obtain any of the vehicles mr barber had petitioner was named the primary physical custodian of their son mr barber was ordered to pay child_support after an initial delinquency on the child_support obligation mr barber subsequently became current with his payments as of the time of the trial of this case mr barber had not filed federal_income_tax returns since the last joint_return filed with petitioner for the year in addition in order to avoid levy actions he no longer used a checking account he stated that he jointly owns a ford pickup truck with a friend mr barber makes all the payments on the vehicle loan and exclusively drives the truck which is registered in oklahoma since date he has served as court-appointed guardian for his grandmother’s lake property the property was to be sold with the proceeds to be used for nursing home care mr barber admitted liability for the joint tax debt with petitioner for the year in question however since the divorce mr barber made no payments toward the joint tax debts with petitioner nor made significant efforts to settle their unpaid tax_liabilities he described himself as overwhelmed and the situation as hopeless asked about the possibility of entering into an installment_agreement he stated well i’d consider it but i’m reluctant to enter into an agreement that i may not be able to keep and that will never substantially reduce my tax burden petitioner has taken no legal action against mr barber to enforce the divorce decree making him responsible for their unpaid taxes after the divorce petitioner earned wages on which federal income taxes were withheld she resumed filing separate returns in her and returns had overpayments of dollar_figure dollar_figure and dollar_figure respectively which respondent applied to the joint debt for the application of these overpayments occurred prior to date her return filed in date showed an overpayment of dollar_figure dollar_figure of which was also applied to the debt during the week of november the remainder of the overpayment was applied to her tax debt the applied overpayments totaling dollar_figure along with petitioner’s withholding another payment by levy and an additional overpayment from the joint_return satisfied the amount due from including all taxes interest and penalties assessed for that year in petitioner engaged the assistance of leonard e goldammer an enrolled_agent authorized to practice_before_the_irs in date on petitioner’s behalf mr goldammer filed with the irs a form_8857 request for innocent spouse relief for the years through as part of her request for relief mr goldammer simultaneously filed form sec_843 claim for continued petitioner sought a refund of dollar_figure the amount of her overpayments from the years and part of that respondent had applied to her joint liability for respondent issued a determination_letter in date denying petitioner’s request for relief for under sec_6015 because at the time the request for relief from joint liability was made the tax_liability for had already been fully satisfied at the time of trial respondent had made no determination as to the other periods through the issue for decision is whether respondent’s denial of relief from joint liability to petitioner for her federal_income_tax under sec_6015 was an abuse_of_discretion petitioner bears the burden_of_proof on this issue rule a in deciding whether petitioner has carried her burden_of_proof witness credibility is an important consideration see ishizaki v commissioner tcmemo_2001_318 the court is not required to accept petitioner’s uncorroborated or self-serving testimony 87_tc_74 continued refund and request for abatement for through although sec_7491 may apply in specified circumstances to place the burden on the commissioner the examination of petitioner’s return began before the effective date of that section see also 118_tc_106 a taxpayer bears the burden of proving that respondent abused respondent’s discretion in denying relief under sec_6015 mellen v commissioner tcmemo_2002_280 further the commissioner’s exercise of discretion is entitled to due deference in order to prevail the taxpayer must demonstrate that in not granting relief the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 91_tc_1079 generally spouses filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 sec_6015 does not apply if the tax was paid in full on or before date brown v commissioner tcmemo_2002_187 sec_6015 significantly relaxed the requirements for relief from joint liability by providing three avenues for relief to a taxpayer who has filed a joint_return sec_6015 sec_6015 was enacted as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 prior to the enactment of sec_6015 relief from the imposition of joint_and_several_liability for spouses filing joint returns was available under sec_6013 provides relief with respect to understatements of tax attributable to certain erroneous items on the return sec_6015 provides relief for a portion of an understatement_of_tax for taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c petitioner was not eligible for relief under sec_6015 or c therefore her petition falls under the equitable relief provision in sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 2000_1_cb_447 that the commissioner will consider in determining whether an individual qualifies for relief under sec_6015 revproc_2000_15 sec_4 lists seven threshold conditions which must be satisfied before the commissioner will consider a request for relief under sec_6015 these conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or sec_6015 the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse except as provided in the next sentence the liability remains unpaid a requesting spouse is eligible to be considered for relief in the form of a refund of liabilities for a amounts paid on or after date and on or before date and b installment payments made after date pursuant to an installment_agreement entered into with the service and with respect to which an individual is not in default that are made after the claim for relief is requested no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse if there were disqualified assets transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of such disqualified assets for this purpose the term disqualified_asset has the meaning given such term by sec_6015 and the requesting spouse did not file the return with fraudulent intent revproc_2000_15 sec_4 supra respondent’s position is that petitioner did not meet all of the seven threshold conditions described above so respondent denied petitioner relief in particular respondent relies on condition quoted above which in part states that the tax_liability for which relief is sought remains unpaid respondent argues that since the last payment that was applied to petitioner’s tax_liability was made in date and since that payment fully satisfied the tax_liability there was no amount that remained unpaid at the time petitioner filed her claim for relief under sec_6015 in date the court disagrees with respondent in 120_tc_137 this court held that subject_to the limitations on refunds set forth in sec_6511 sec_6512 sec_7121 and sec_7122 sec_6015 applies to the full amount of any pre-existing tax_liability for a particular taxable_year if any portion of that liability remains unpaid as of the date of enactment of sec_6015 date and not just to the portion of the tax_liability remaining unpaid after date moreover neither sec_6015 nor revproc_2000_15 provides that a spouse is precluded from applying for relief under sec_6015 if the tax_liability has been fully satisfied at the time the application_for relief is filed in petitioner's case a portion of her tax_liability did remain unpaid after date the court therefore considers petitioner's entitlement to relief under revproc_2000_15 sec_4 supra if a requesting spouse satisfies all of the applicable_threshold conditions revproc_2000_15 sec_4 provides that such spouse may be entitled to relief under sec_6015 if taking into account all of the facts and circumstances the irs determines that it would be inequitable to hold the requesting spouse liable for such liability where a liability reported on a joint_return is unpaid revproc_2000_14 sec_4 provides the circumstances under which equitable relief under sec_6015 will ordinarily be granted where as here a taxpayer does not qualify for relief under sec_4 the irs may still grant relief under sec_4 revproc_2000_15 sec_4 supra provides a partial list of positive and negative factors that will be taken into account in determining whether full or partial relief will be granted under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive collier v commissioner tcmemo_2002_144 revproc_2000_15 sec_4 revproc_2000_15 sec_4 a supra sets forth positive factors that weigh in favor of relief as pertinent here that section provides factors weighing in favor of relief the factors weighing in favor of relief include but are not limited to the following a marital status the requesting spouse is divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse revproc_2000_15 sec_4 sets forth negative factors that weigh against relief as pertinent here that section provides factors weighing against relief the factors weighing against relief include but are not limited to the following a attributable to the requesting spouse the unpaid liability is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability in deciding whether respondent’s determination that petitioner is not entitled to relief under sec_6015 was an abuse_of_discretion the court considers evidence relating to all the facts and circumstances washington v commissioner supra on this record the court finds that the facts and circumstances weigh against granting relief to petitioner for the year most importantly petitioner knew or had reason to know at the time the return was signed in that the liability reported for would be unpaid 114_tc_276 petitioner and mr barber both participated in the preparation of the return they both signed the jurat on the return yet remitted no payment on the balance due at the time of filing petitioner was involved in the family finances and the record keeping for mr barber’s business she participated in the decision not to pay the taxes revproc_2000_15 sec_4 b provides that knowledge that the liability would be unpaid is an extremely strong factor weighing against relief her knowledge that the reported liability would be unpaid also negates two positive factors weighing in favor of relief the no knowledge or reason to know factor and the legal_obligation factor revproc_2000_ sec_4 d and e c b pincite further weighing against relief roughly half of the unpaid liability is attributable to petitioner to be a factor weighing in favor of relief the liability must be solely attributable to the nonrequesting spouse id sec_4 f by contrast the unpaid liability being attributable but not solely so to the requesting spouse weighs against relief id sec_4 a moreover the court did not find petitioner’s allegation of abuse by mr barber to be credible and petitioner did not establish economic hardship given these facts and revproc_2000_15 sec_4 c 2000_1_cb_447 provides that the determination of whether a requesting spouse will suffer economic hardship will be made by the continued circumstances petitioner does not present the unusually strong case in favor of equitable relief despite her knowledge that the liability would be unpaid as contemplated by revproc_2000_15 sec_4 b c b pincite the court holds that respondent committed no abuse_of_discretion in denying sec_6015 relief to petitioner for the year reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent continued commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 proced admin regs such regulation provides that the commissioner will consider any information provided by the taxpayer that is relevant to the determination including but not limited to the taxpayer’s age ability to earn responsibility for dependents and the amount reasonably necessary for basic living_expenses petitioner presented insufficient evidence to support a finding of economic hardship she did not provide documentation of her expenses she has been employed and mr barber was providing child_support payments the court makes no findings regarding the applicability of the factors listed in revproc_2000_15 supra to any other year
